Citation Nr: 1454885	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  11-03 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a right wrist condition. 

2. Whether new and material evidence has been submitted to reopen a claim for service connection for bilateral hearing loss.

3. Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran had honorable active duty service from July 1977 to August 1981, and other than honorable service from December 16, 1981 to February 13, 1984.  A December 2007 VA administrative decision held that the Veteran was barred from receiving VA benefits for the period of service between December 16, 1981 to February 13, 1984 and that no compensation based on such service is payable. See 38 C.F.R. § 3.12.  The character of discharge determination is not an issue on appeal. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the proceeding is of record.


FINDINGS OF FACT

1.  In a March 2008 rating decision, the RO denied service connection claims for a right wrist condition, bilateral hearing loss and tinnitus.  The Veteran did not submit new and material evidence or perfect an appeal within one year of that decision and the decision became final.

2.  The evidence added to the record since the March 2008 rating decision does not relate to an unestablished fact or raise a reasonable possibility of substantiating the service connection claims for a right wrist condition, bilateral hearing loss and tinnitus.

CONCLUSIONS OF LAW

1.  The March 2008 rating decision, which denied the Veteran's service connection claims for a right wrist condition, bilateral hearing loss and tinnitus, is final. 38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. § 3.160(d) (2014).

2.  New and material evidence has not been received to reopen the service connection claims for a right wrist condition, bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in an August 2009 letter. 

With regard to the duty to assist, the claim's file contains service treatment records, VA treatment records, and buddy statements from J.L. and A.S.  A VA medical opinion has not been obtained with regard to the Veteran's claims to reopen.  However, VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been denied in a prior decision. 38 C.F.R. § 3.159(c)(4)(iii) . 

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A.  Right Wrist Condition 

In a March 2008 rating decision, the RO denied the Veteran's service connection claim for a right wrist condition, finding that the Veteran's right wrist condition pre-existed service and that there was no evidence that the condition was aggravated by service.  Evidence considered by the RO at the time of the rating decision included service treatment records, military personnel records, and a December 2007 VA administrative decision. 

The Veteran filed a claim to reopen in June 2009.  In connection with his claim, VA treatment records were obtained and the Veteran presented testimony at an April 2011 hearing.  At the hearing, the Veteran stated that he injured his right wrist prior to service.  However, the injury healed.  He then stated that he sustained a second injury to his right wrist during his first period of active service.  This injury did not heal and he underwent surgery in the summer of 1978.  The Veteran testified that he has had right wrist pain since the surgery.

The Board finds that this evidence is not sufficient to reopen the Veteran's right wrist claim.  The VA treatment records and the Veteran's April 2011 testimony are "new" as they were not previously submitted.  However, they are not material as they are either cumulative or do not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The VA treatment records merely show ongoing treatment for the Veteran's right wrist condition, they do not show that that the Veteran's right wrist condition was aggravated by service.  Furthermore, the April 2011 testimony is duplicative of the evidence of record at the time of the March 2008 rating decision.  Therefore, the Veteran's service connection claim for a right wrist condition will not be reopened.  The evidence of record at that time of the prior denial included treatment for right wrist complaints during the Veteran's second period of service, from which he was discharged under other than honorable conditions. 

B.  Bilateral Hearing Loss

In a March 2008 rating decision, the RO denied the Veteran's service connection claim for bilateral hearing loss, finding that there was no evidence that his bilateral hearing loss began in service or was caused by some event or experience in service.  Evidence considered by the RO at the time of the rating decision included service treatment records, military personnel records, and a February 2008 VA examination report, where the examiner opined that the Veteran's hearing loss is not caused by acoustic trauma in service.  The examiner reasoned that the Veteran has mixed hearing loss, which is inconsistent with noise induced hearing loss. 

The Veteran filed a claim to reopen in June 2009.  In connection with his claim, the Veteran submitted April 2011 statements from J.L. and A.S, where they claim that the Veteran's hearing loss did not pre-exist service and has worsened over time. VA treatment records were also obtained and the Veteran presented testimony at an April 2011 hearing. 

The Board finds that this evidence is not sufficient to reopen the Veteran's bilateral hearing loss claim.  The VA treatment records, April 2011 testimony and buddy statements are "new" as they were not previously submitted.  However, they are not material as they do not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The March 2008 denial was based on the finding that there was no evidence that the Veteran's bilateral hearing loss began in service or was caused by some event or experience in service.  The newly submitted evidence, together with evidence already of record, does not raise a reasonable possibility of substantiating the claim in that it does not show that the Veteran's condition was caused by service.  The VA medical records merely show ongoing treatment for the Veteran's condition, they do not associate the Veteran's bilateral hearing loss to service.  The April 2011 buddy statements only indicate that the Veteran's condition did not pre-exist service and the Veteran's lay statements are duplicative of the evidence considered at the time of the March 2008 rating decision.  Therefore, the Veteran's service connection claim for bilateral hearing loss will not be reopened. 

C.  Tinnitus

In a March 2008 rating decision, the RO denied the Veteran's service connection claim for tinnitus, finding that there was no evidence that his tinnitus began in service or was caused by some event or experience in service.  Evidence considered by the RO at the time of the rating decision included service treatment records, military personnel records, and a February 2008 VA examination report, where the examiner opined that the Veteran's tinnitus is not caused by acoustic trauma in service.  The examiner reasoned that the Veteran's tinnitus is probably related to his middle ear pathology. 

The Veteran filed a claim to reopen in June 2009.  In connection with his claim, VA treatment records were obtained and the Veteran presented testimony at an April 2011 hearing.  At the hearing, the Veteran stated that his tinnitus began in service, has continued since service, and was the result of his bilateral hearing loss. 

The Board finds that this evidence is not sufficient to reopen the Veteran's tinnitus claim.  The VA treatment records and April 2011 testimony are "new" as they were not previously submitted; however, they are not material as they do not relate to an unestablished fact necessary to substantiate the Veteran's claim.  The March 2008 denial was based on the finding that there was no evidence that the Veteran's tinnitus began in service or was caused by some event or experience in service.  The newly submitted evidence does not go towards establishing that the Veteran's condition was caused by service.  The VA medical records merely show ongoing treatment for the Veteran's tinnitus, and the Veteran's April 2011 testimony is duplicative of the evidence considered at the time of the March 2008 rating decision.  The Board has considered the Veteran's contentions that his tinnitus is related to his hearing loss.  Although the Veteran appears to have posited a new theory of entitlement, he has not provided any evidence to support this theory of entitlement.  His statements alone do not qualify as new and material evidence.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007).  Therefore, the Veteran's service connection claim for tinnitus will not be reopened. 


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for a right wrist condition, the appeal is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss, the appeal is denied.

As new and material evidence has not been received to reopen the claim of entitlement to service connection for tinnitus, the appeal is denied.



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


